DETAILED ACTION
This is in response to communication filed on January 26, 2021.
Status of Claims
Claims 1 – 23 are pending, of which claims 1, 10, and 20 are in independent form.

Information Disclosure Statement
The information disclosure statement filed November 18, 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the first U.S. Patent Publication listed is not to Hass as listed, and is not pertinent.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Double Patenting
In light of Applicant’s response regarding the outstanding double patenting rejection, the examiner maintains the rejection.

Claim Rejections - 35 USC § 112
In light of Applicant’s amendments to the claims, the examiner withdraws the previous rejection to the claims under 35 USC 112.

Claim Objections
In light of Applicant’s amendments to the claims, the examiner withdraws the previous objection to the claims.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6 and 8 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Surti et al., U.S. Patent Application 2018/0286105 (hereinafter referred to as Surti) in view of Han et al., U.S. Patent Application 2020/0310958 (hereinafter referred to as Han).

Referring to claim 1, Surti discloses “An apparatus, comprising: a plurality of computing devices that each comprise: a processing unit configured to perform an operation on a block of data” (Fig. 2A apparatus with parallel processors 200, each having processing array 212); and “a memory array configured as a cache for the processing unit” (Fig. 2B each partition unit 220 has a cache 221, Fig. 2C each processing cluster 214 has a cache 248, Fig. 2D each graphics multiprocessor 234 has an instruction cache 252 and cache memory 272.  2351 cache for each processor array or shared between processor arrays); “a plurality of communication subsystems coupled to each of the plurality of computing devices, wherein at least one of the plurality of communication subsystems are coupled to one of: a memory controller; an accelerator; a serial port; and a host interface” (Fig. 2A each parallel processor has a host interface 206.  Each multi-core processor 405/406 connects to a GPU 410-413. Figs. 4B and 4C processor 407 connects to accelerator 436).
Surti does not appear to explicitly disclose “wherein each of the plurality of computing devices is separately addressable across a contiguous address space.”
However, Han discloses “each of the plurality of computing devices is separately addressable across a contiguous address space” (Fig. 8 and [0143], [0191], [0207] sequentially assigning addresses to cores).
Surti and Han are analogous art because they are from the same field of endeavor, which is multiple processor/core processing systems.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Surti and Han before 
The motivation for doing so would have been to provide a means for simply allocating addresses, which can be used to evenly assign workloads to plural devices (as stated in [0005]).
Therefore, it would have been obvious to combine Han with Surti to obtain the invention as specified in the instant claim.

As per claim 2, Surti discloses “the plurality of communication subsystems comprises a plurality of interconnect interfaces” (Fig. 2B interface 225, Fig. 2C crossbar 240).

As per claim 3, Surti discloses “the controller is coupled to a memory device” (Fig. 2B partition unit 220 coupled to memory unit 224.  Fig. 27 and [0363] memory controller provides memory interface).

As per claim 4, Surti discloses “the memory device comprises at least one of a double data rate (DDR) memory, a three-dimensional (3D) cross-point memory, a NAND memory, or any combination thereof” ([0061] memory 224 can include various types of memory devices, graphics DDR).

	As per claim 5, Surti discloses “the accelerator is on-chip and is coupled to a static random access device (SRAM)” (Fig. 4C accelerator on chip, caches 426, 438. Fig. 16 [0280] memory 1620 can be SRAM. Fig. 27 and [0363] memory controller 2765 accesses SRAM).

	As per claim 6, Surti discloses “the accelerator is on-chip and is coupled to an arithmetic logic unit (ALU) configured to perform an arithmetic operation or a logical operation, or both” (Fig. 4C accelerator on chip. Fig. 2D and [0078] GPGPU cores 262 include ALUs, [0312] ALUs in execution unit array 2108).

	As per claim 8, Surti discloses “the processing unit of each of the plurality of computing devices is configured with a reduced instruction set architecture” ([0277] processors 1602 with cores 1607 utilizing RISC).

	As per claim 9, Surti discloses “the operation performed on the block of data comprises an operation in which at least some of the data is ordered, reordered, removed, or discarded, a comma-separated value parsing operation, or any combination thereof” ([0316] arithmetic operations includes discarding).

Referring to claim 10, claim 1 recites the corresponding limitations as that of claim 10.  Therefore, the rejection of claim 1 applies to claim 10. 
	Also, Surti discloses “a second plurality of communication subsystems coupled to: the first plurality of communication subsystems” (Fig. 2C processing cluster 214 with connection to memory and/or other processing clusters) and “a controller coupled to a Fig. 2B partition unit 220 coupled to memory unit 224.  Fig. 27 and [0363] memory controller provides memory interface).
As above, Surti and Han are analogous art because they are from the same field of endeavor, which is multiple processor/core processing systems.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Surti and Han before him or her, to modify the teachings of Surti to include the teachings of Han so that each processor/core is separately addressable across a contiguous address space.
The motivation for doing so would have been to provide a means for simply allocating addresses, which can be used to evenly assign workloads to plural devices (as stated in [0005]).
Therefore, it would have been obvious to combine Han with Surti to obtain the invention as specified in the instant claim.

	As per claim 11, Surti discloses “the plurality of computing devices, the first plurality of communication subsystems, and the second plurality of communication subsystems are configured on a field programmable gate array (FPGA) and the memory device is external to the FPGA” (Fig. 2A and [0052] FPGA. Fig. 2C "to/from memory crossbar" shows external memory).

	As per claim 12, Surti discloses “the plurality of computing devices are each configured as a reduced instruction set computer (RISC)-V compliant” ([0277] processors 1602 with cores 1607 utilizing RISC).

	As per claim 13, Surti discloses “each of the plurality of computing devices comprises: a memory port; a system port; a peripheral port; and a front port” (Fig. 2C to/from memory crossbar 216, data crossbar 240, I/O unit 204, to/from scheduler 210).
	As per claim 14, Surti discloses “the front port is coupled to the host interface through at least one of the first plurality of communications subsystems and through at least one of the second plurality of communication subsystems” (Figs. 2A and 2C clusters 214 connect to scheduler 210 and host interface 206).

	As per claim 15, Surti discloses “the memory port is coupled to the memory device through at least one of the first plurality of communications subsystems and through at least one of the second plurality of communication subsystems” (Fig. 2A memory crossbar 216).

	As per claim 16, Surti discloses “the system port is coupled to an on-chip accelerator through at least one of the first plurality of communications subsystems and through at least one of the second plurality of communication subsystems” (Fig. 2C data crossbar 240. Fig. 4C integrated accelerator).

	As per claim 17, Surti discloses “the peripheral port is coupled to an off-chip serial port through at least one of the first plurality of communications subsystems and Fig. 2C I/O unit 204.  Fig. 16 and [0281] I/O controller hub 1630).

	As per claims 18 and 19, Surti discloses “the first plurality of communication subsystems is configured to transfer the block of data from at least one of the second plurality of communication subsystems to at least one of the plurality of computing devices” and “at least one of the second plurality of communication subsystems is configured to transfer the block of data from the memory device” (Figs. 2B and 2C, first and second communication subsystems.  Fig. 27 and [0363] memory controller provides memory interface).

	Referring to claim 20, Surti discloses “A method, comprising: transferring, via a first communication subsystem and a second communication subsystem, a block of data from a memory device to at least one of a plurality of computing devices, wherein the first communication subsystem is coupled to the at least one of the plurality of computing devices and the second communication subsystem is coupled to the first communication subsystem and to the memory device” (claim 1 rejection plus [0292] block image transfer BLIT engine 1804, block transfers); “wherein: each of the plurality of computing devices is a reduced instruction set computing device” ([0277] processors 1602 with cores 1607 utilizing RISC); “performing, by the at least one of the plurality of computing devices, an operation using the block of data in response to receipt of the block of data to reduce a size of data from a first size to a second size by the at least one of the plurality of computing devices” (Fig. 2B and [0065] ROP 226 with compression logic); “and transferring the reduced size block of data to a host coupled to one of the second plurality of communication subsystems” ([0127] requests from the GPU are forwarded to a processor 405).
Surti does not appear to explicitly disclose “each of the plurality of computing devices is separately addressable across a contiguous address space.”
However, Han discloses “each of the plurality of computing devices is separately addressable across a contiguous address space” (Fig. 8 and [0143], [0191], [0207] sequentially assigning addresses to cores).
Surti and Han are analogous art because they are from the same field of endeavor, which is multiple processor/core processing systems.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Surti and Han before him or her, to modify the teachings of Surti to include the teachings of Han so that each processor/core is separately addressable across a contiguous address space.
The motivation for doing so would have been to provide a means for simply allocating addresses, which can be used to evenly assign workloads to plural devices (as stated in [0005]).
Therefore, it would have been obvious to combine Han with Surti to obtain the invention as specified in the instant claim.

	As per claim 21, Surti discloses “the reduced size block of data is transferred to the host via a host interface coupled to the one of the second plurality of communication subsystems” (Fig. 2A each parallel processor has a host interface 206).

	As per claim 22, Surti discloses “causing, using a memory controller, the block of data to be transferred from a memory device to the second communication subsystem and subsequently to the first communication subsystem” (Figs. 2B and 2C, first and second communication subsystems.  Fig. 27 and [0363] memory controller provides memory interface).

	As per claim 23, Surti discloses “performing, via the memory controller, at least one of: a read operation associated with the memory device; a copy operation associated with the memory device; an error correction operation associated with the memory device; or a combination thereof” ([0284], [0286], [0363] memory controller.  [0062] each cluster 214 can read from or write to various external memory devices).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Surti in view of Han, as applied to claims above, further in view of ChoFleming et al., U.S. Patent Application 2020/0310994 (hereinafter referred to as ChoFleming).

	As per claim 7, neither Surti nor Han appear to explicitly disclose “each of the plurality of computing devices are coupled to a multiplexer that are each coupled to the plurality of communication subsystems.”
	However, ChoFleming discloses another parallel processing system (Figs. 1 and 2) wherein “each of the plurality of computing devices are coupled to a multiplexer that Figs. 6 and 7A input and output connected via multiplexers).
Surti, Han, and ChoFleming are analogous art because they are from the same field of endeavor, which is parallel processing systems and interconnections.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Surti, Han, and ChoFleming before him or her, to modify the teachings of Surti and Han to include the teachings of ChoFleming so that multiplexers connect computing devices to communication subsystems.
The motivation for doing so would have been to provide a means for sharing an input or output (as described in ChoFleming at [0131]) and providing a configurable network path (as described in ChoFleming at [0161]).
Therefore, it would have been obvious to combine ChoFleming with Surti and Han to obtain the invention as specified in the instant claim.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application 20090271601 discloses assigned address ranges of a cache for a plurality of processors.
U.S. Patent Application 20160314089 discloses contiguous address ranges for multiple devices.
European Patent Application EP 0366344 A2 discloses each processor node having a plurality of addresses stored by the processor node.
Korean Patent Application KR 20200114149 A is the equivalent to Han above.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184